DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 6 are finally rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (2010/0005932 “Young”) in view of Dugan et al. (6,851,342 “Dugan”) and Anderson (2,956,461).

    PNG
    media_image1.png
    201
    312
    media_image1.png
    Greyscale
Young meets all of the limitations of claim 1, i.e., a universal tub drain wrench assembly kit 70, having a first assembly mode for use as a tub drain removal tool capable of and a second assembly mode for use as a new drain installer capable of, the wrench assembly comprising a shaft 20; a reinstall tool 50 having a multiplicity of gripping forks fingers defined by one or more slots 60 [0042] and a channel 56 to receive the shaft 20 to pass through; and a lever handle 16, having an elongated rod by which to grip Fig. 8; wherein in the first assembly mode, the universal tub drain wrench is configured for use as a tub drain removal tool e.g., 30 and 76 or 30, 20 and 76; and wherein in the second assembly mode, the universal tub drain wrench comprises the shaft 20, the lever handle 16, and the reinstall tool 50, and is configured for use as a except for the shaft to define a cam shaft, wherein the cam shaft further comprises a pair of curved sides opposite one another, and a pair of flat sides opposite one another, the sides alternating; a hole disposed in the cam shaft to receive a lever to pass through and wherein the hole further comprises a hole disposed in the cam shaft from one flat side through the cam shaft to the other flat side; a pair of cam followers having a first knurled edge on a first cam follower and a second knurled edge on a second cam follower; a channel disposed in each of the pair of cam followers to receive the cam shaft to pass through both cam followers; an elastomeric ring configured for placement around the pair of cam followers, wherein in the first mode the wrench comprises the cam followers, the cam shaft, the elastomeric ring to hold the cam followers together, the lever handle and for the reinstall tool to have a multiplicity of four gripping forks to match a pattern of a tub drain.

    PNG
    media_image2.png
    219
    145
    media_image2.png
    Greyscale
Dugan teaches an internal wrench comprising a cam shaft 302, wherein the cam shaft further comprises a pair of curved sides Fig. 4 opposite one another, and a pair of flat sides cam surfaces 312, 406 opposite one another, the sides alternating Fig. 4; 
    PNG
    media_image3.png
    251
    210
    media_image3.png
    Greyscale
a pair of cam followers gripping shells, e.g., 304, 306, Fig. 4 having a first knurled edge 308 on a first cam follower and a second knurled edge not numbered Fig. 4 on a second cam follower; a channel e.g., 310, 404, Fig. 4 disposed in each of the pair of cam followers to receive a cam shaft 302 or 802, Figs. 3 and 8 to pass through both cam followers Fig. 8; an elastomeric ring O-ring 10:50 configured for placement around the pair of cam followers e.g., slot 904, Fig. 9, wherein in the first 716, 718, the cam shaft 802, the elastomeric ring O-ring to hold the cam followers together. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Young with the internal wrench as taught by Dugan in adapting for engaging an inner surface of the workpiece to avoid damaging the outer surface. Note that the use of O-ring instead of retaining cap 706 would result in a removable/detachable cam shaft 302.
The combination meets the claim, except for disclosing a hole disposed in the cam shaft to receive the integral lever 16 and wherein the hole further comprises a hole disposed in the cam shaft from one flat side through the cam shaft to the other flat side. 

    PNG
    media_image4.png
    289
    232
    media_image4.png
    Greyscale
 Anderson teaches a wrench for plumbing fixtures, wherein the driving shaft 30 has a hole 32/36 for a lever 62 to pass through. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the integral driving shaft and lever of the invention of Young and Dugan with a detachable lever as taught by Anderson for ease of storage and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Further providing the hole on the flat side of the driving/cam shaft 20, for ease of construction, would have been obvious to one of ordinary skill in the art, before the effective date of the invention, requiring routine experimentations with predictable results. 
64 having four fingers/forks 66, Fig. 1. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Young, Dugan and Anderson with four forks as taught by Anderson to match that of the workpiece and since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954).
Regarding claim 4, PA meets the limitations, i.e., elastomeric/O-ring configured for placing around the cam followers on groove 904, Fig. 9 Dugan 10:50 having inner and outer edges.
Regarding claim 6, PA meets the limitations including a cylindrical shape lever disclosed by Young and/or Anderson as modified, except for explicitly disclosing a meal rod for the detachable lever handle 16. However as suggested by Dugan 01:48 the handles are metallic. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to use a metallic rod for strength and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	
Claim 7 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Chang (2006/0016298).


    PNG
    media_image5.png
    256
    348
    media_image5.png
    Greyscale
Chang teaches a socket hand tool with a lever handle 30 having a flatten end 32. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with a lever having a flatten end, as taught by Chang in adapting the lever handle to be also used as a lever and/or a screwdriver. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. 
With regards to the obviousness rejections of claims over Young and Dugan, Applicant argues that the combination does not disclose a cam shaft comprising a pair of curved sides opposite one another, and a pair of flat sides opposite one another, the sides alternating, and wherein the hole further comprises a hole disposed in the cam shaft from one flat side through the cam shaft to the other flat side. These arguments are not found persuasive. Firstly the combination of Young and Dugan discloses a driving shaft 20 Young that is modified by Dugan to provide a cam shaft. The cam shaft that engage the cam followers as taught by Dugan does have alternating opposite flat and curved sides as clearly shown in Fig. 4. Note that the driving shaft of Young is modified for flat and curves sides to engage cam followers. Thus the combination comprises disclose a cam shaft driving/cam shaft 20 Young comprising a pair of curved sides opposite one another, and a pair of flat sides opposite one another, the sides alternating. Secondly the cam/driving shaft of the combination already has a driving lever that is integral with the cam shaft. Separating the lever, e.g., for ease of storage is well within the knowledge of one of ordinary skill in the art, and as suggested by Anderson. Thus a detachable lever would disclose a hole in the cam shaft to receive the lever (again as suggested and taught by Anderson). The last limitation is for the hole to pass through the flat sides of the cam shaft instead of going through the curved sides which define a thickness greater than that of the flat sides. To provide the hole through the flat side would have been obvious to one of ordinary skill in the art, since it would be much easier to bore the hole, because the flat sides provide a better surface for the hole to be machined and since the flat side also provide less machining path being less in thickness. 
The argument regarding four forks is not persuasive, since providing four prongs or forks to engage four recesses of the workpiece, for better torque transfer is also well within the knowledge of one of ordinary skill in the art, as further evident by Anderson. 
Applicant further argues that Young is directed to a spud wrench and not for a tub drain, and that it would not have been obvious to combine that with cam followers of Dugan. This is not found persuasive, since both inventions are in hand tools configured for plumbing. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Young is directed to a tool specifically configured for use on a bathtub drain [0004]. Dugan is also directed to plumbing trade and is designed to prevent damaging the pipe or workpiece. Combination seeks to provide the tool of Young to internally engage the workpiece and to prevent damaging the workpiece.
In response to applicant's argument that Dugan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Young and Dugan are in the field of plumbing.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Cam actuated jaws are old and well known and to modify the fixed jaws of Young with the cam actuated jaws as taught by Dugan to prevent damaging the workpiece is still considered well within the knowledge of one of ordinary skill in the art. 
Examiner is available for further discussion, should applicant wishes so.

Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Werner et al., Hite et al., Crook et al. and Barnett are cited to show related inventions, each disclosing a cam operated drain, tub or plumbing tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 25, 2021						Primary Examiner, Art Unit 3723